Exhibit 10.1

Lennox International Announces $200 Million Accelerated Share Repurchase

(DALLAS, February 10, 2016) — Lennox International Inc. (NYSE: LII) today
announced it has entered into an accelerated share repurchase agreement (ASR)
with Merrill Lynch International, acting through its agent, Merrill Lynch,
Pierce, Fenner and Smith Incorporated, to repurchase $200 million of Lennox
International’s common stock.

Under the terms of the ASR, Lennox International has agreed to repurchase $200
million in total of its common stock from Merrill Lynch International with an
initial delivery of approximately 1.3 million shares based on current market
prices. The final number of shares to be repurchased will be based on Lennox
International’s volume-weighted average stock price, less a discount, during the
term of the ASR program. The ASR is expected to be completed in the second
quarter of 2016.

Lennox International Inc. is a global leader in the heating, air conditioning,
and refrigeration markets. Lennox International stock is listed on the New York
Stock Exchange and traded under the symbol “LII”. Additional information is
available at www.lennoxinternational.com or by contacting Steve Harrison, Vice
President, Investor Relations, at 972-497-6670.